Filed 4/30/21 P. v. Jackline CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090681

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE022459)

           v.

 DUDLEY WESLEY JACKLINE,

                    Defendant and Appellant.




         Appointed counsel for defendant Dudley Wesley Jackline has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable errors favorable to
defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         The People’s June 25, 2019, complaint, later deemed the information, charged
defendant with felony elder abuse under circumstances likely to cause great bodily injury

                                                             1
or death (Pen. Code, § 368, subd. (b)(1);1 count one) and assault by means of force likely
to cause great bodily injury (§ 245, subd. (a)(4); count two). It further alleged that
defendant had suffered a prior strike (§§ 667, subds. (b)-(i); 1170.12). Following a
preliminary hearing, defendant was held to answer, and his motion to reduce the charges
to misdemeanors was denied.
        At defendant’s jury trial, the People presented the testimony of 70-year-old victim,
T.N., that he was sitting, drinking coffee, and smoking a cigarette on his private patio.
Defendant walked up the stairs, entering victim’s patio, and said something the victim did
not understand. Almost immediately thereafter, defendant started hitting him in the head
and chest. Defendant shoved the victim, who fell and cut his hand on a glass table which
broke in the confrontation. Defendant put his hands around the victim’s neck and applied
pressure. The victim’s wife and neighbor came to help, and defendant stopped. The
victim had seen defendant before and said hello to him, but did not otherwise know him.
The victim’s cut was treated with bandages at the hospital.
        The jury convicted defendant of assault likely to cause great bodily injury, but
found him not guilty of felony elder abuse and its lesser included offense. The trial court
denied defendant’s oral motions for a new trial, for a judgment notwithstanding the
verdict, and to reduce defendant’s conviction to a misdemeanor. Following a bifurcated
trial, the jury determined the prior strike allegation was true.
        On October 4, 2019, the court sentenced defendant to two years in prison, doubled
to four for the prior strike, plus a stipulated sentence of eight months consecutive for
failing to reregister annually in violation of section 290.018 for case No. 18FE022955.
The court awarded 317 days actual credit plus 316 days conduct credit for a total of 633
days custody credit. Finally, the court stayed imposition of various fines pursuant to




1   Subsequent undesignated statutory references are to the Penal Code.

                                               2
People v. Dueñas (2019) 30 Cal.App.5th 1157 and elected not to impose any
discretionary fees. The court retained jurisdiction to determine victim restitution and
ordered defendant have no contact with the victim.
       Defendant timely appealed.
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief, but to
date has not done so.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                  HOCH, J.



We concur:



 /s/
ROBIE, Acting P. J.



 /s/
RENNER, J.




                                              3